           Case 1:20-cv-08606-CM Document 3 Filed 10/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TARENCE KIRKLAND,

                              Plaintiff,                             20-CV-8606 (CM)
                     -against-                           ORDER DIRECTING PAYMENT OF FEE
                                                               OR IFP APPLICATION
NEW YORK STATE DIIVSION OF PAROLE,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

        Plaintiff submitted an IFP application, but it is incomplete. Plaintiff states that that he has

no income from any source and no assets but does not answer the question about how he is

paying for his expenses. Because Plaintiff’s application is incomplete, the Court is unable to

conclude that he cannot pay the filing fee.

        Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 20-CV-8606 (CM), and address the

deficiencies described above by fully completing the amended IFP application and providing

facts to establish that he is unable to pay the filing fees.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case
            Case 1:20-cv-08606-CM Document 3 Filed 10/15/20 Page 2 of 2




shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     October 15, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
